PER CURIAM.
We affirm the summary denial of Appellant’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Wood v. State, 750 So.2d 592 (Fla.1999). Appellant fails to allege a meritorious claim in that he alleges absolutely no facts to support his claim. See Bartz v. State, 740 So.2d 1243 (Fla. 3d DCA 1999)(holding that generalized complaint is not legally sufficient to sustain a writ of error coram nobis, as it does not “allege specific facts of such a vital nature that, had they been known to the trial court, they conclusively would have prevented entry of judgment.”).
STONE, FARMER, and TAYLOR, JJ., concur.